UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7506



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


ANTHONY ANDREWS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-01-27-F; CA-02-44-7-F)


Submitted:   February 28, 2006             Decided:   April 7, 2006


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed on modified grounds by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Anthony      Andrews    appeals     the    district     court’s   order

construing his motion to compel as a 28 U.S.C. § 2255 motion,

granting the Government’s motion to dismiss it as successive, and

denying his motion to recuse.          We have reviewed the record and find

that Andrews’s motion should have been entertained as a motion to

compel, rather than as a § 2255 motion.                   However, because the

motion to compel was properly denied in any event, we find no

reversible error.         Accordingly, we deny Andrews’s motions for

abeyance and to recuse and affirm the district court’s order on the

modified grounds that the motion to compel was properly denied.

See   United    States    v.   Andrews,      Nos.     CR-01-27-F;    CA-02-44-7-F

(E.D.N.C. Aug. 1, 2005).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and     argument    would     not   aid   the

decisional process.



                                                AFFIRMED ON MODIFIED GROUNDS




                                       - 2 -